DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 contains the trademark/trade name condulet.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Claims 2-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1). 
Regarding claim 1, Trimble et al. disclose an arrangement (the arrangement of fig. 1 and 3), comprising (examiner notes that in fig. 1, the internal structure of transmitter 100 are not shown, but better seen in fig. 3. So examiner will be making reference to both figs. 1 and 3): an apparatus (212) configured to receive at least one pressure signal (refer to para 0021 and 0026) from a pressure sensor (213, para 0026 and 0028); a safety condulet (100) for a hazardous environment (the apparatus 100 can be used in a hazardous environment), comprising: a body (see fig. 1 below) with a first end (112) and a second end (the end connected to 104), wherein the first end (112) has a first sealing arrangement (para 0022: the electrical connector 112 is hermetically sealed) and the second end (the end connected to 104) has a second sealing arrangement (para 0022: housing 110 is sealed to 104), the body configured to enclose a volume (internal assembly of 100, see fig. 3); and a faceplate (110) configured to be connected to the body (see fig. 1 below) 
However, Trimble et al. fails to teach a signal processing apparatus processing the at least one pressure signal, wherein the signal processing apparatus is placed within the safety condulet and a mechanical attachment connecting the faceplate to the body.
Taylor et al. teach a signal processing apparatus (325, fig. 3B and para 00721: the circuit board 325 includes a processor) configured to receive at least one signal from a sensor (373) and process the at least one signal (refer to para 0065). An indicator device (323) used for providing a notification to a user as to a problem with the sensor module (refer to para 0065).  A safety condulet (310, see figs. 3A, 3B) comprising a body (314) configured to be connected to a faceplate (321) through a mechanical attachment (371, 379, see fig. 3A and para 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimble et al. to include teach a signal processing apparatus process the at least one pressure signal, wherein the signal processing apparatus is placed within the safety condulet, as taught by Trimble et al. for processing the pressure sensor signals and notifying a user as to a problem with the pressure sensor incase the pressure sensor is damaged or malfunctioning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified body of condulet of Trimble et al. to include a mechanical attachment connecting the faceplate to the body, as taught by Taylor et al., for securely fastening the faceplate to the body. 
Regarding claim 4, the combination of Trimble et al. and Taylor et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the first sealing arrangement is configured to accept a penetration of a set of at least one wire (115, 117, 119, see fig. 2).  
Regarding claim 5, the combination of Trimble et al. and Taylor et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the second sealing arrangement is configured to accept a penetration of a second set of at least one wire (202, see fig. 2 and refer to para 0026).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1) as applied to claim 1 above, and further in view of Nakagawa (U.S. 4980516).
Regarding claims 6-8, the combination of Trimble et al. and Taylor et al. teach all the features of these claims as applied to claim 1 above; however, the combination of Trimble et al. and Taylor et al. fail to teach a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket.
Nakagawa teach a gasket (1, fig. 1) positioned between the faceplate (5) and a bod (3), wherein the gasket (1) is an elastomeric gasket (refer to col. 1 lines 42-44), wherein the gasket is a metal gasket (refer to col. 1 lines 23-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al. and Taylor et al. to have a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket, as taught by Nakagawa, for the predictable result of filling the space between the faceplate and body to prevent leakage while the two are under compression. 

Claims 2-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1) and Platt et al. (U.S. 2020/0350749A1). 
Regarding claim 9, Trimble et al. disclose an arrangement (the arrangement of fig. 1 and 3), comprising (examiner notes that in fig. 1, the internal structure of transmitter 100 are not shown, but better seen in fig. 3. So examiner will be making reference to both figs. 1 and 3): an apparatus (212) configured to receive at least one pressure signal (refer to para 0021 and 0026) from a pressure sensor (213, para 0026 and 0028); and a safety condulet (100) configured to be placed in a hazardous environment (the apparatus 100 can be used in a hazardous environment), wherein the condulet, comprises: a body (see fig. 1 above) with a first end (112) and a second end (the end connected to 104), wherein the first end (112) has a first sealing arrangement (para 0022: the electrical connector 112 is hermetically sealed) and the second end has a second sealing arrangement (para 0022: housing 110 is sealed to 104), the body configured to enclose a volume (internal assembly of 100, see fig. 3); and a faceplate (110) configured to be connected to the body (see fig. 1 above). 
However, Trimble et al. fails to teach a signal processing apparatus processing the at least one pressure signal, wherein the signal processing apparatus is placed within the safety condulet and a mechanical attachment connecting the faceplate to the body, wherein the body and the faceplate configured from at least one of a metal and a metal alloy.
Taylor et al. teach a signal processing apparatus (325, fig. 3B and para 00721: the circuit board 325 includes a processor) configured to receive at least one signal from a sensor (373) and process the at least one signal (refer to para 0065). An indicator device (323) used for providing a notification to a user as to a problem with the sensor module (refer to para 0065).  A safety condulet (310, see figs. 3A, 3B) comprising a body (314) configured to be connected to a faceplate (321) through a mechanical attachment (371, 379, see fig. 3A and para 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimble et al. to include teach a signal processing apparatus process the at least one pressure signal, wherein the signal processing apparatus is placed within the safety condulet, as taught by Trimble et al. for processing the pressure sensor signals and notifying a user as to a problem with the pressure sensor in case the pressure sensor is damaged or malfunctioning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified body of condulet of Trimble et al. to include a mechanical attachment connecting the faceplate to the body, as taught by Taylor et al., for securely fastening the faceplate to the body. 
However, the combination of Trimble et al. and Taylor et al. fail to teach the body and the faceplate configured from at least one of a metal and a metal alloy.
Platt et al. teach a condulet assembly (210) configured from a metal (refer to para 0025) (refer to paragraphs 0022 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al. and Taylor et al. to have wherein at least one of the body and the faceplate configured from a metal, as taught by Platt et al. for providing heat resistance to the condulet in case of fire or other hazardous incidents. 
Regarding claims 2-3 and 10, the combination of Trimble et al. and Taylor et al. teach all the features of these claims as applied to claims 1 and 9 above; however, the combination of Trimble et al. and Taylor et al. fail to teach wherein at least one of the body and the faceplate are configured of a metal, wherein the metal is one of steel, stainless steel and aluminum.  
Platt et al., as previously discussed, teach the condulet assembly (210) configured from a metal (refer to para 0025), wherein the metal is steel (refer to paragraphs 0022 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al. and Taylor et al. to have wherein at least one of the body and the faceplate are configured of a metal, wherein the metal is one of steel, stainless steel and aluminum, as taught by Platt et al. for providing heat resistance to the condulet in case of fire or other hazardous incidents. 
Regarding claim 11, the combination of Trimble et al., Taylor et al., and Platt et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the first sealing arrangement is configured to accept a penetration of a set of at least one wire (115, 117, 119, see fig. 2).  
Regarding claim 12, the combination of Trimble et al., Taylor et al., and Platt et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the second sealing arrangement is configured to accept a penetration of a second set of at least one wire (202, see fig. 2 and refer to para 0026).  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1) and Platt et al. (U.S. 2020/0350749A1) as applied to claim 9 above, and further in view of Nakagawa (U.S. 4980516).
Regarding claims 13-15, the combination of Trimble et al., Taylor et al., and Platt et al. teach all the features of these claims as applied to claim 1 above; however, the combination of Trimble et al., Taylor et al., and Platt et al. fail to teach a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket.
Nakagawa teach a gasket (1, fig. 1) positioned between the faceplate (5) and a bod (3), wherein the gasket (1) is an elastomeric gasket (refer to col. 1 lines 42-44), wherein the gasket is a metal gasket (refer to col. 1 lines 23-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al., Taylor et al., and Platt et al. to have a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket, as taught by Nakagawa, for the predictable result of filling the space between the faceplate and body to prevent leakage while the two are under compression. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection over Trimble et al. (U.S. 2004/0046722A1) and Taylor et al. (U.S. U.S. 2016/0306001A1) above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/06/17/2022